         Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
METROPOLITAN PROPERTY AND                 )
CASUALTY INSURANCE COMPANY and            )
THE COMMERCE INSURANCE COMPANY,           )
            Plaintiffs,                   )
                                          )
         v.                               )   C.A. No. 1:15-CV-12939-LTS
                                          )
SAVIN HILL FAMILY CHIROPRACTIC, INC., )
et al.,                                   )
            Defendants.                   )
_________________________________________ )

    ____________________________________________________________________________

       BRIEF IN SUPPORT OF NON-PARTY SMITH & BRINK, P.C.’S MOTION TO
      ENFORCE THIS COURT’S MARCH 7, 2019 ORDER (DOCKET NUMBER 1183)
    ____________________________________________________________________________


                                       David O. Brink, BBO #547370
                                       Dbrink@smithbrink.com
                                       Smith & Brink, P.C.
                                       350 Granite Street, Suite 2303
                                       Braintree, MA 02184
                                       Phone 617-770-2214
                                       Fax 617-774-1714
                                       Attorney for non-party Smith & Brink, P.C.

Dated: March 19, 2019




                                          1
 
        Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 2 of 7



       NOW COMES third-party subpoena recipient, Smith & Brink, P.C. (hereinafter “Smith &

Brink”), in the above-captioned action and hereby respectfully requests that this Honorable Court

enforce its March 7, 2019 Order filed at docket number 1183 (“Order”) in the above-referenced

case regarding Smith & Brink’s response to a subpoena to produce documents.

       Smith & Brink was served with a subpoena dated May 14, 2018 (“Subpoena”) from

defendant Law Offices of Jeffrey S. Glassman, LLC (“Law Firm”) that requested, among other

things, all documents between Smith & Brink and doctors Rick Cuomo (“Cuomo”) and Michael

Frustaci (“Frustaci”) that predate July 13, 2015 and are regarding patient(s) who treated at Logan

Chiropractic, Inc. and/or Savin Hill Family Chiropractic, Inc. Smith & Brink contested the

extremely broad scope of the Subpoena served on it (a non-party to this action) and the Law Firm

agreed to withdraw several of its overbroad requests for documents and to limit others. Smith &

Brink and the Law Firm continued to dispute the scope of certain of the Law Firm’s remaining

subpoenaed document requests, which resulted in Smith & Brink’s Motion for Protective Order

and to Quash the Law Firm’s Subpoena (see Docket No. 976) alleging that the production of these

documents would invade the attorney-client privilege as well as be prohibitively expensive and

time-consuming for Smith & Brink, a non-party to this action. The Court granted in part Smith &

Brink’s motion and quashed much of the Law Firm’s subpoena and limited the rest solely to the

Law Firm’s “modified requests numbers 2 and 3” as follows:

       [T]his Court finds that the Defendant Law Offices of Jeffrey S. Glassman, LLC’s
       (the “Law Firm”) modified requests numbers 2 and 3 seek relevant and
       discoverable information and orders Smith & Brink to produce documents
       responsive to only those two requests. Because Smith & Brink is a non-party to
       this action, within one week, the Law Firm shall identify the “900 + cases” to which
       it refers in those requests.

See Order (emphasis added). It is clear from the unambiguous language of the Court’s Order that

Smith & Brink’s response to the subpoena is limited to “modified requests 2 and 3” and that “those


                                                2
 
         Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 3 of 7



requests” are limited to the “900+ cases” to be identified by the Law Firm. Smith & Brink has

been diligently searching for the documents sought by “modified requests 2 and 3” related to the

“900+ cases,” and will respond to the same by the deadline set by the Court. However, the Law

Firm has now taken the position that in fact the Court expanded request number 3 and that Smith

& Brink must produce documents concerning payment and terms of agreement with Frustaci and

Cuomo irrespective of whether the underlying case was on the list of “900+ cases” identified by

the Law Firm and irrespective of whether the underlying case involved Commerce Insurance

Company (“Commerce”) and/or Metropolitan Property and Casualty Insurance Company

(“Metropolitan”) (i.e., the plaintiffs in the instant case) or some other client of Smith & Brink that

has no interest or involvement at all in this case.

       The Law Firm’s position runs headlong into no less than the Court’s Order, which

expressly acknowledged that Smith & Brink is a “non-party to this action” and which explicitly

stated that “those requests” (plural) to which Smith & Brink must respond are limited by the “900+

cases” to be identified by the Law Firm. The Court’s Order directly references both “modified

requests numbers 2 and 3” and unequivocally states that the Law Firm must identify the cases to

which the “requests” (plural) refer, confirming that “modified requests 2 and 3” pertain only to the

“900+ cases” identified by the Law Firm and not to anything outside of that scope. Smith & Brink

has attempted to confer in good faith with counsel for the Law Firm regarding this matter, but the

Law Firm continues to ignore the express limits imposed by the Court and the unambiguous

language of the Order, thereby constraining Smith & Brink to file the within motion.

       The Law Firm’s position that modified request number 3 can be expanded beyond the

“900+ cases” is untenable especially as the Law Firm concedes that modified request number 2 is

so limited to the “900+ cases.” Indeed, both the “modified requests 2 and 3” should be limited to



                                                  3
 
        Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 4 of 7



instances where patients treated at Logan Chiropractic, Inc. and/or Savin Hill Family Chiropractic,

Inc. as identified in the “900+ cases.” To ask Smith & Brink to produce any documents which do

not involve the defendant clinics in the instant case is both extraneous and irrelevant. Moreover,

the original requests contained in the Subpoena were clearly intended for the explicit purpose of

obtaining documents relating only to patients who treated at Logan Chiropractic, Inc. and/or Savin

Hill Family Chiropractic, Inc. The Law Firm’s attempt now to expand modified request number

3 beyond the “900+ cases” and beyond the only clinics at issue in this case (i.e., Logan

Chiropractic, Inc. and Savin Hill Family Chiropractic, Inc.) is a clear attempt to endrun the Court’s

Order and to complicate matters and transform the Subpoena’s scope to be far murkier in order to

cause Smith & Brink to produce unnecessary documents at unreasonable time and expense.

“Modified requests 2 and 3” cannot be read as expanding the scope of the original Subpoena and

should be limited only to patients who treated at Logan Chiropractic, Inc. and/or Savin Hill Family

Chiropractic, Inc. and are contained within the “900+ cases” identified by the Law Firm.

       In the event the Court does not confirm that its Order applies only to the “900+ cases”

expressly cited in that Order, Smith & Brink respectfully asks the Court to clarify that modified

request number 3 seeking documents concerning payment to and terms of engagement with

Frustaci and Cuomo is limited to only cases involving the plaintiffs, Commerce and Metropolitan.

Indeed, any other interpretation of modified request number 3 would actually expand that request

from the original Subpoena served by the Law Firm in May 2018 and which both the Law Firm

and the Court agreed was overbroad and had to be restrained. As stated in the original Subpoena,

the only documents being requested concerning Frustaci and Cuomo were those “regarding any

treatment of any patient(s) at Logan Chiropractic, Inc. and/or Savin Hill Family Chiropractic, Inc.”

See Docket No. 977, Ex. A. This language is clear on its face as requesting only documents



                                                 4
 
        Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 5 of 7



regarding patients who treated at Logan Chiropractic, Inc. and/or Savin Hill Family Chiropractic,

Inc., but the Law Firm now refuses to abide by its own chosen language in this request for

documents and instead seeks to greatly expand this request even after the Court’s Order. It would

be incongruous with the Court’s express acknowledgement that Smith & Brink is a “non-party to

this action,” and with the Court’s ruling that it is quashing the Law Firm’s subpoena except for

two modified and tightened requests, to now allow the Law Firm to expand one of those two

surviving requests to clients of Smith & Brink that are not parties to or have any involvement in

this case. As a practical matter, such an expansion would have the effect of these other clients

potentially filing their own objections, motions to quash, and/or motions for protective orders,

thereby adding significant non-party motion practice in a case already bursting with an

extraordinary amount of motion practice just between the actual parties to the case.

       As such, Smith & Brink first requests that the Court’s Order as issued be respected by the

Law Firm and that modified request number 3 be limited to the “900+ cases” identified by the Law

Firm which involve the treatment of patients at Logan Chiropractic, Inc. and/or Savin Hill Family

Chiropractic, Inc. Alternatively, Smith & Brink requests that modified request number 3 be limited

to only cases involving the plaintiffs (Commerce and Metropolitan) and not any other client of

Smith & Brink, as said documents (if they exist) would be irrelevant to the instant case and would

result in tremendous expense for Smith & Brink and its other clients.

       Smith & Brink assures the Court that it is not seeking to delay its compliance with the

Court’s Order. To the contrary, Smith & Brink is presently preparing its response to the Law

Firm’s modified requests numbers 2 and 3 in accordance with the Court’s Order and is not seeking

an extension of the Court’s deadline. But Smith & Brink cannot comply with a moving target,

which is what the Law Firm keeps demanding by its nonstop reworking of its Subpoena even now



                                                5
 
         Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 6 of 7



after the Court already issued its ruling expressly limiting the Subpoena. It is obvious from a

cursory review of the docket in this matter that the parties have been involved in particularly

acrimonious litigation for several years. Indeed, the Court (Sorkin, J.) noted on October 12, 2018

that:

        This case has consumed tremendous judicial resources as well as substantial
        resources of the parties. The amount of resources consumed has been, to date,
        disproportionate to the nature of the dispute, and arises from the manner in which
        all counsel have been conducting the litigation.

See Docket No. 822, p. 2. The Law Firm now seeks to drag Smith & Brink into this morass, even

though Smith & Brink is not a party to this action, does not represent any of the parties in this

litigation, and is merely trying to comply with the Order actually issued by the Court so that it can

remove itself from this case and allow the actual parties to proceed to trial. Smith & Brink

respectfully requests that the Court order the Law Firm to abide by the Court’s March 7, 2019

Order and to act in good faith going forward relative to non-party Smith & Brink.

        WHEREFORE, for the above-stated reasons, Smith & Brink respectfully requests that the

Court’s March 7, 2019 Order as issued be enforced and respected by the Law Firm and that

modified request number 3 be limited to the “900+ cases” identified by the Law Firm which

involve the treatment of patients at Logan Chiropractic, Inc. and/or Savin Hill Family Chiropractic,

Inc. Alternatively, Smith & Brink requests that modified request number 3 be limited to only cases

involving the plaintiffs (Commerce and Metropolitan) and not any other client of Smith & Brink.




                                                 6
 
       Case 1:15-cv-12939-LTS Document 1215 Filed 03/19/19 Page 7 of 7



                                   Respectfully Submitted,

                                   SMITH & BRINK, PC
                                   By its Attorney,

                                   /s/ David O. Brink
                                   _____________
                                   David O. Brink, BBO #547370
                                   Dbrink@smithbrink.com
                                   Smith & Brink, P.C.
                                   350 Granite Street, Suite 2303
                                   Braintree, MA 02184
                                   Phone 617-770-2214
                                   Fax 617-774-1714

Dated: March 19, 2019




                                      7
 
